United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         January 19, 2004
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 03-20412
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EVERETT LEWIS,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-336-ALL
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Everett Lewis appeals from his guilty-plea conviction for

possession of ammunition by a convicted felon in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2).    Lewis argues that the district

court erred in treating his prior state jail felony conviction

for possession of less than one gram of cocaine as a “crime

punishable by imprisonment for a term exceeding one year” within

the meaning of 18 U.S.C. § 922(g)(1).    Lewis’ prior conviction


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20412
                                 -2-

qualified as a predicate offense for his felon-in-possession

conviction.   See United States v. Caicedo-Cuero, 312 F.3d 697,

705-06 (5th Cir. 2002), cert. denied, 123 S. Ct. 1948 (2003).

     Lewis further argues that 18 U.S.C. § 922(g)(1) violates the

Second Amendment, the Commerce Clause, and the Equal Protection

Clause.   Lewis’ challenges to the constitutionality of the

statute are foreclosed by circuit precedent.   United States v.

Darrington, ___F.3d___, No. 03-20052, 2003 WL 22706079, at **1-4

(5th Cir. Nov. 18, 2003).

     AFFIRMED.